Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 6/22/2022 is acknowledged. Claims 11-16 are withdrawn from consideration.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, lines 2-3, it appears “the plurality of inflatable bars is” should be “each of the plurality of inflatable bars are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered indefinite by the phrase “a round to elliptical shaped open-top” since it is unclear what shape/structure is being encompassed. For examination purposes, Examiner interprets the open-top as being generally round or elliptical shaped.
Claim 9 is rendered indefinite by the phrase “a round to elliptical shaped open-top” since it is unclear what shape/structure is being encompassed. For examination purposes, Examiner interprets the open-top as being generally round or elliptical shaped.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 2020/0047970).
Regarding claim 1, Liao ‘970 discloses an inflatable packaging (See Fig. 1) capable of storing a plurality of articles, the inflatable packaging comprises a sheet that has a longitudinal axis (parallel to the gas columns) and a traverse axis (perpendicular to the gas columns), the sheet has a proximal edge (See Fig. 1 labeled below) and a distal edge (See Fig. 1 labeled below), the longitudinal axis extends between the proximal edge and the distal edge, a plurality of inflatable bars (111/121/131) extends along the longitudinal axis of the sheet, the sheet folded along six or more fold lines (See fold lines at A, B, C, D, E ,F in Fig. 1 labeled below) to form at least one row, the six or more fold lines are parallel to each other and parallel to the traverse axis, each row of the at least one row has at least two pouches (See first and second pouch labeled in Fig. 1 below), each pouch of the at least two pouches has a front wall, a rear wall, a base, and an open-top (the open side of the pouches labeled below can be considered the top depending on the orientation of the device), left and right edges of the front wall and the rear wall of the each pouch are bonded, two adjacent pouches in a row of the at least one row are separated by a dividing panel (at 11).

    PNG
    media_image1.png
    817
    1055
    media_image1.png
    Greyscale

Regarding claim 5, Liao ‘970 discloses the six or more fold lines comprise six consecutive fold lines spaced apart from each other by predetermined distances, wherein: a front wall of a first pouch in a first row of the at least one row extends between the proximal edge and a first fold line (A), a base of the first pouch extends between the first fold line (A) and a second fold line (B), a rear wall of the first pouch extends between the second fold line (B) and a third fold line (C), a first dividing panel (at 11) extends between the third fold line (C) and a fourth fold line (D), a front wall of a second pouch of the first row extends between the fourth fold line (D) and a fifth fold line (E), a base of the second pouch extends between the fifth fold line (E) and a sixth fold line (F), and a rear wall of the second pouch extends between the sixth fold line (F) and the distal edge (See Fig. 1 labeled above).
Regarding claim 7, Liao ‘970 discloses the dividing panel is corrugated in a biconcave pattern (between 111 and 121 in Fig. 6B) such that the first pouch and the second pouch have a generally elliptical shaped open-top.
Regarding claim 8, Liao ‘970 discloses the plurality of inflatable bars 13extends from the front wall of the first pouch to the rear wall of the second pouch.
Regarding claim 9, Liao ‘970 discloses the dividing panel is corrugated in a biconcave pattern (between 111 and 121 in Fig. 6B) such that the first pouch and the second pouch have a generally elliptical shaped open-top.
Regarding claim 10, the packaging of Liao ‘970 is fully capable of storing a plurality of glass bottles therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2020/0047970) as applied to claim 1, in view of Liao (US 2013/0129259). As described above, Liao ‘970 discloses the claimed invention except for the express disclosure of the common air tube and the one-way valve. However, Liao ‘259 teaches an inflatable packaging (See Fig. 1) comprising a plurality of inflatable bars (11), a common air tube (at 12) that extends along the traverse axis, each of the plurality of inflatable bars are in fluid communication with the common air tube, wherein each inflatable bar of the plurality of inflatable bars has an opening in fluid communication with the common air tube, wherein the opening is interrupted by a one-way valve (at 13), such that air from the common air tube fills into the inflatable bar, air from the inflatable bar cannot leak into the common air tube, for the purpose of ensuring proper air volume within the bars. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inflatable packaging of Liao ‘970 with a common air tube and one-way valves as taught by Liao ‘259 in order to ensure proper shock protection.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2020/0047970) as applied to claims 1 and 5, in view of Wetsch (US 2015/0239592). As described above, Liao ‘970 discloses the claimed invention except for the series of rows with a line of weakness between the rows. However, Wetsch teaches a sheet of a bulk quantity of inflatable packaging devices comprising a plurality of rows of inflatable packaging elements (120) comprising a line of weakness (at 126) between adjacent rows for the purpose of allowing the user to remove the desired number of inflatable packaging elements for use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Liao ‘970 to be provided in a bulk sheet having lines of weakness between adjacent rows as taught by Wetsch in order to allow for the user to select the number of rows to be used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735